Citation Nr: 0510975	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which granted 
service connection for PTSD and assigned a 50 percent 
evaluation.  In his July 2003 notice of disagreement (NOD) 
and December 2003 Substantive Appeal (VA Form 9), the veteran 
expressed dissatisfaction with the assigned rating.  Cf. AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the maximum possible rating unless he indicates 
otherwise).

The RO also denied service connection for bilateral hearing 
loss and the veteran disagreed with this determination in his 
NOD, but the RO subsequently granted service connection for 
this disorder.  As this was a full grant of benefits sought 
on this issue, it is not before the Board for adjudication.

For the reasons stated below, the claim for a higher initial 
rating for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the Substantive Appeal, the veteran's representative 
indicated that the veteran had recently been awarded social 
security disability based partially on his PTSD.  There is no 
indication that the RO was ever made aware of this fact and, 
consequently, no evidence that a request for the records of 
the Social Security Administration's (SSA's) disability 
determination has been made.  As medical records, if any, 
associated with the SSA disability determination in the 
veteran's case could be material to the issue of the severity 
of the veteran's PTSD, the RO should attempt to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992).

In addition, a lay statement from a friend of the veteran, 
dated December 1, 2003, was received in March 2004.  This 
material was submitted without waiver of RO consideration.  
This letter, which the RO has not had the opportunity to 
consider, along with any other additional evidence received 
on remand, should be reviewed by the RO prior to 
readjudicating the claim.  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).

In addition, while the RO's October 2002 VCAA letter informed 
the veteran of the evidence needed to establish entitlement 
to service connection for PTSD, and VA was not initially 
required to provide additional VCAA notice after the claim 
was granted and the veteran sought a higher rating, see 
VAOPGCPREC 8-2003 (Dec. 22, 2003), additional notice as to 
what the evidence must show in order to establish entitlement 
to an increased rating for PTSD should be given to the 
veteran on remand.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Inform the veteran of what the 
evidence must show in order to establish 
entitlement to an increased rating for 
PTSD.  Specifically he should be told to 
submit any information that he has 
relating to this claim.

2.  Request any available medical records 
from SSA concerning any SSA claim filed 
by the veteran.  Any assistance by the 
veteran in obtaining such records should 
be requested if necessary.

3.  Obtain copies of all of the veteran's 
VA treatment records relating to his PTSD 
since October 2003.  Any records obtained 
should be associated with the other 
evidence in the claims file.

4.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
PTSD since March 2003.  Ask the veteran 
to sign and submit the appropriate 
consent forms to release the medical 
records of any private care provider he 
identifies.

5.  Then, review the lay statement 
received in March 2004 and any additional 
evidence received, and readjudicate the 
claim for a higher initial rating for 
PTSD, under all appropriate statutory and 
regulatory provisions and legal theories.  
This includes determining whether the 
veteran, who timely appealed the rating 
initially assigned when service 
connection for PTSD was granted, is 
entitled to "staged" ratings to 
compensate for times since filing the 
claims when the PTSD may have been more 
severe than at other times during the 
course of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  
If review of this material suggests 
findings at variance with the most recent 
psychiatric examination, an additional 
examination should be scheduled, as 
indicated, to clarify current findings.  
If conducted all pertinent findings and 
studies should be conducted and reported, 
in accordance with applicable procedures.

When this development has been completed, 
and if the benefits sought are not 
granted, the case should be returned to 
the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case (SSOC).

The veteran need take no further action until he is further 
informed.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument on the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



